Affirmed by unpublished PER CURIAM opinion.
PER CURIAM.
James Edward Dawkins appeals the district court’s order denying his motion for reimbursement of costs. We have independently reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Dawkins v. Triplett, No. CA-97-171 (W.D.N.C. filed Oct. 31, 2002; entered Nov. 1, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.